Case: 11-30595     Document: 00511885791         Page: 1     Date Filed: 06/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 13, 2012

                                       No. 11-30595                        Lyle W. Cayce
                                                                                Clerk

VERONICA GLOVER,

                                                  Plaintiff - Appellant
v.

MARILYN SMITH, in her official capacity as Acting Clerk of Shreveport City
Court; FRANCES MANISCALCO YOUNGBLOOD, Independent Executrix of
the Succession of Virginia Maniscalco Hester; R. Lee IRVIN, in his official
capacity; CHARLES KELLY, in his official capacity; RANDY COLLINS, in
his official capacity; PAMMELA LATTIER, in her official capacity,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:09-CV-978


Before KING, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        This appeal is from the grant of summary judgment in favor of the
Defendants-Appellees in an employment discrimination case.                         Plaintiff-
Appellant raises a procedural due process violation and federal and state
retaliation claims. Finding no reversible error, we AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30595   Document: 00511885791      Page: 2   Date Filed: 06/13/2012



                                  No. 11-30595


      I.    BACKGROUND
      The Shreveport City Court is comprised of four elected judges. Pursuant
to statute, the judges appointed Virginia Hester (Hester) as the Clerk of the City
Court. Hester had been serving as the Clerk since 1979. At the time of the
instant proceedings, the following judges were serving on the court: Judge
Collins, Judge Irvin, Judge Kelly and Judge Lattier.
      In 1998, Plaintiff-Appellant Veronica Glover (Glover) began working for
the Shreveport City Court as a deputy clerk. In 2002, Rebecca Payne (Payne)
was Glover’s supervisor and on two occasions documented Glover’s attitude
problem and/or failure to perform a requested task. Joann Howard (Howard)
also completed a performance documentation, noting that Glover had an
insubordinate attitude. Glover, Payne, and Howard are African-American.
      In 2005, Rita Jackson (Jackson) became Glover’s supervisor. Jackson’s
reviews of Glover from 2005 through 2007 indicate Glover was adequately
performing her duties. On June 26, 2007, Jackson completed a performance
documentation noting that Glover had been conducting duties for an outside job
while on duty as a deputy clerk. Glover denied the accusation.
      On July 2 & 17, 2007, Glover filed race discrimination and harassment
complaints with the personnel department. Glover thereafter filed a complaint
of race discrimination with the EEOC and a race discrimination and retaliation
complaint with the Louisiana Commission on Human Rights. In August 2007,
Glover’s attorney wrote to the city attorney to make a complaint of harassment
against Hester and Jackson. Glover claimed that she had been falsely accused
of conducting personal business during court hours and had been retaliated
against for making a complaint to personnel. Glover’s attorney sent a similar
letter to Judge Kelly on October 2, 2007. At some point, Glover accused Hester
of working a secondary job during court hours.

                                        2
   Case: 11-30595   Document: 00511885791     Page: 3   Date Filed: 06/13/2012



                                  No. 11-30595

      In April 2008, Glover was standing at the security desk in the entrance to
the court and talking to Deputy Marshal Isaac Brass about Charlie Caldwell’s
recent appointment as interim City Marshal. Glover told Brass that she had
heard that Caldwell used drugs. At least part of that conversation was captured
on surveillance video. After hearing the video, Marshal Caldwell made a
complaint about Glover’s remarks.
      In late April, Glover began taking leave under the Family Medical Leave
Act. While Glover was on leave, Hester and Judge Irvin made an inquiry with
personnel as to whether Glover’s statements about Marshal Caldwell were
grounds for dismissal.      Judge Kelly was included in this correspondence.
Meanwhile, Hester drafted a termination notice. The director of personnel
responded that dismissal based on her remarks may be seen as violating her
First Amendment rights. Also, dismissal on that basis could trigger a retaliation
claim, and the fact that Glover was on leave status was a concern. The director
further advised Hester to consult legal counsel with respect to “[w]hether or not
a termination can be made defensible on any ensuing issue.”
      Upon Glover’s return to work on July 23, Hester did not terminate her but
instead re-assigned her to a different division with the same pay grade. Hester
began cautioning Glover’s co-workers about going to lunch with Glover. Hester
questioned Glover’s co-workers regarding why Glover had accused her of selling
shoes during court hours.
      On January 14, 2009, Glover and a co-worker, Angela Clay (Clay), were
involved in a heated verbal altercation. The next day, Clay reported the incident
to Judge Irvin. Judge Irvin referred the matter to Hester, informing her that
this incident constituted grounds to terminate Glover. Judge Kelly agreed, and
Hester terminated Glover.
      After Glover’s termination, the judges met to review Hester’s report and
watch a surveillance video of the incident between Glover and Clay. Judge

                                       3
   Case: 11-30595    Document: 00511885791       Page: 4    Date Filed: 06/13/2012



                                   No. 11-30595

Collins did not think Glover had been treated fairly. The judges took a vote on
reinstating Glover. Judges Collins and Lattier voted to reinstate Glover. Judges
Kelly and Irvin voted to uphold the decision to terminate. Pursuant to the
court’s policy, it takes three votes to reach a decision. Because the judges’ vote
was split, Glover was not reinstated.
      Glover filed suit in district court against Hester both in her individual
capacity and her official capacity as clerk of court. Since the filing of this appeal,
a suggestion of death was made and the new clerk, Marilyn Smith, in her official
capacity as Acting Clerk, has been substituted for Hester. Glover also sued the
city court judges in their official capacity. Glover raised several claims under
federal and state law, including retaliation for protected speech under the First
Amendment, and violation of procedural due process. Hester and the judges
filed a joint motion for summary judgment. Glover also filed a motion for
summary judgment on the procedural due process claim. Initially, the district
court granted the defendants’ motion for summary judgment, dismissing all
claims except the procedural due process claim and denying Glover’s motion for
summary judgment. The defendants moved for reconsideration of the procedural
due process claim, and the district court granted their motion, dismissing the
remaining claim. Glover now appeals.
      II.    ANALYSIS
             A.     Standard of Review
      We review summary judgment de novo, using the same standards as the
district court. Holt v. State Farm Fire & Cas. Co., 627 F.3d 188, 191 (5th Cir.
2010). Summary judgment is proper when “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). We view the evidence and all justifiable inferences in the light
most favorable to the nonmoving party. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986).

                                          4
   Case: 11-30595    Document: 00511885791     Page: 5   Date Filed: 06/13/2012



                                  No. 11-30595

            B.      Procedural Due Process
      Glover contends that she had a protected property interest in her
employment.      In Louisiana, “[a]bsent a specific contract or agreement
establishing a fixed term of employment, an employer is at liberty to dismiss an
employee at any time for any reason without incurring liability for the
discharge.” Tolliver v. Concordia Waterworks Dist. No. 1, 735 So.2d 680, 682
(La.App. 3 Cir. 1999) (internal quotation marks and citation omitted).
      Glover “bases her property interest upon a mutual understanding with the
city court judges that [her] employment would not be terminated except for
cause.” Glover points to the testimony of Judge Kelly and Judge Collins, which
indicated that their practice was to dismiss for cause. Based on this mutual
understanding, Glover contends that a property interest arose that was
protected by the procedural due process provisions of the Louisiana Constitution
and the Fourteenth Amendment.
      The Appellees admit that mutually explicit understandings can give rise
to property interests under Louisiana law.       Indeed, “[e]xplicit contractual
provisions or ‘other agreements implied from the promissor’s words or conduct
in light of the surrounding circumstances’ may also create property interests.”
Driscoll v. Stucker, 893 So.2d 32, 42 (La. 2005) (quoting Perry v. Sindermann,
408 U.S. 593, 601-02 (1972)). However, this Court has “held that when formal
rules and informal understandings conflict, the formal rules control. In other
words, when the state provides an explicit and formal policy governing
entitlement to a job, informal and customary understandings cannot create a
property interest in the face of the formal rules.” Staheli v. Univ. of Miss., 854
F.2d 121, 125 (5th Cir. 1988).
      The Appellees point to the Shreveport City Court Employee Handbook,
which provides that Glover’s position was an unclassified employee position.
They further point to Glover’s signature on an acknowledgment of receipt of the

                                        5
   Case: 11-30595       Document: 00511885791           Page: 6     Date Filed: 06/13/2012



                                        No. 11-30595

handbook, which stated that she understood that “nothing in this document
should be construed as creating any entitlement to any process described or in
any way changing the ‘at will’ nature of non-classified employment.” She further
acknowledged that she understood she was “free to resign from my position with
the Court at any time, just as the Court is able to terminate my employment at
any time.”
       The Appellees also point to a statute, which provides in pertinent part:
“The judge may appoint one or more deputy clerks to serve at the pleasure of the
judge.” La. R.S. § 1887 (emphasis added). In response, Glover points to the
statute that provides the number of clerks and deputy clerks the judges of the
Shreveport city court shall appoint. La. R.S. § 2086. Glover contends that
because the statute that is specific to Shreveport does not contain the phrase
“serve at the pleasure of the judge,” the judges were free to modify her “at will”
employment by imposing a cause requirement. This argument is unpersuasive.
The district court correctly observed that § 2086 was simply a miscellaneous
provision establishing the parameters of the Shreveport City Court but it did not
change the “at will” status of deputy clerks. As such, although Glover may have
created a fact issue with respect to existence of a mutual understanding with the
city court judges about the procedures for job termination, that informal
understanding directly conflicts with the explicit, formal policy governing her
entitlement to the position of deputy clerk. The formal “at will” policy thus
controls. Staheli, 854 F.2d at 125. The district court properly found that Glover
did not have a property interest in her job and granted summary judgment on
the procedural due process claim.1


       1
         Glover argues that the district court erred in considering the reasons for her dismissal
when it analyzed her state law procedural due process claim. We do not see any indication
that the court improperly considered the reason for her dismissal in its analysis. Glover also
argues that Hester did not have the authority to dismiss her and thus, her dismissal was a
nullity in violation of her procedural due process rights. This argument is without merit

                                               6
   Case: 11-30595      Document: 00511885791        Page: 7     Date Filed: 06/13/2012



                                     No. 11-30595

              C.     Retaliation Claims Based on Protected Speech
       Glover contends that the district court erred in granting summary
judgment on her claims of retaliation based on protected speech under the First
Amendment. To make a § 1983 claim for First Amendment retaliation, Glover
must demonstrate: (1) that she suffered an adverse employment action; (2) that
she spoke as a citizen on a matter of public concern; (3) that her interest in the
speech outweighed the government’s interest in the efficient provision of public
service; and (4) that the speech caused the adverse employment action. Nixon
v. City of Houston, 511 F.3d 494, 497 (5th Cir. 2007).
                     1. Protected Speech Regrading Public Official
       Glover contends that the district court erred in granting summary
judgment on her retaliation claim that her employers terminated her because
of her protected speech that the City Marshal had used drugs. The district court
ruled that Glover had suffered an adverse employment action and that she was
speaking as a citizen (not an employee) when she made the comments during a
conversation with a friend. However, the question whether her interest in the
speech outweighed the government’s interest in the efficient provision of public
service gave the court “pause.” The court likened Glover’s remarks to idle gossip
as opposed to whistle blower speech. Nonetheless, “out of an abundance of
caution, the Court . . . assume[d] that Glover’s interest in the speech outweighs
the government’s interests.”
       The district court ruled that the nine-month delay between Glover’s
protected comments and her discharge failed to show causation. This Court has
explained that “a time lapse of up to four months has been found sufficient to
satisfy the causal connection for summary judgment purposes.” Evans v. City
of Houston, 246 F.3d 344, 354 (5th Cir. 2001) (internal quotation marks and



because, as set forth above, Glover has no property interest in her employment.

                                            7
   Case: 11-30595    Document: 00511885791    Page: 8     Date Filed: 06/13/2012



                                 No. 11-30595

citation omitted) (emphasis added). Accordingly, the district court was correct
that under this Court’s precedent, a 9-month interval would not support
temporal causation. See, e.g., Raggs v. Miss. Power & Light Co., 278 F.3d 463,
471–72 (5th Cir. 2002) (five-month period alone insufficient to support inference
of causal link).
      The district court alternatively ruled that even assuming Glover had made
a prima facie case, her claim would fail because Hester terminated her based on
her altercation with a co-worker. In other words, the court ruled that Glover had
not shown that the Appellees’ proffered nondiscriminatory reason was a pretext.
We agree. Once a plaintiff establishes a prima case of retaliation, the burden of
production shifts to the employer to advance a legitimate, non-discriminatory
reason for the adverse employment action. Aryain v. Wal-Mart Stores Tex. LP,
534 F.3d 473, 484 (5th Cir. 2008). Here, the employers pointed to Glover’s
altercation at work with a co-worker. Glover does not dispute that she had an
altercation with a co-worker and has failed to raise a genuine issue of fact with
respect to whether the proffered reason was pretext.
                    2. Protected Speech Regarding Commercial Activity
      On June 27, 2007, Glover was accused of conducting personal business
during work hours. On July 2, 2007, Glover submitted a complaint of racial
discrimination with the City of Shreveport, alleging that although several other
individuals, including Hester, were routinely conducting outside business during
work hours, she was the only person targeted.           Glover also submitted a
complaint alleging retaliation and discrimination with the EEOC on October 1,
2007. On January 16, 2009, Hester terminated Glover.
      The district court found an adverse employment action. With respect to
whether Glover spoke on a matter of public concern, the court, “out of a sense of
caution and realizing that [Glover’s] complaint implicates the misuse of
government time and salaries the Court will find that [it] . . . is a matter of

                                       8
   Case: 11-30595     Document: 00511885791     Page: 9   Date Filed: 06/13/2012



                                  No. 11-30595

public concern.” The court also found that her interest in the speech outweighed
the city court’s interest in the efficient provision of services. Nevertheless, the
district court ruled that because she was terminated a year and a half after filing
the complaint she could not show that her speech caused her termination. As
the district court noted, the Appellees were made aware of Glover’s complaint
shortly after she made it on July 2, 2007, and she was not terminated until
January 16, 2009. The district court correctly found that Glover failed to carry
her burden of causation with respect to this speech. See Clark Cty. Sch. Dist. v.
Breeden, 532 U.S. 268, 274 (2001) (explaining that a twenty-month lapse
between employee’s protected activity and adverse employment action indicates
no causation).
            D.       State Law Retaliation Claim
      Pursuant to Louisiana law, Glover also argues that the Appellees
retaliated against her for filing a claim of racial discrimination in which she
alleged that, although other individuals routinely conducted outside business
during work hours, she was the only person written up. This state law claim of
retaliation is the mirror image of the First Amendment retaliation claim
discussed above in Section II.C.2.
      The district court ruled that the anti-retaliation provision in Louisiana’s
Human Rights Act (LHRA) did not extend to employment discrimination claims
addressed in the Louisiana Employment Discrimination Law (LEDL). Thus,
because the court held that no cause of action for retaliation in the context of an
employment discrimination exists under Louisiana law, it dismissed her state
retaliation claim.
      In 1988, the Louisiana legislature enacted the LHRA, La. R.S. § 51:2231,
et seq., and also created the Louisiana Commission on Human Rights
(Commission) to enforce the LHRA.           Smith v. Parish of Washington, 318
F.Supp.2d 366, 371 (E.D. La. 2004).         “As part of its original charge, the

                                        9
  Case: 11-30595       Document: 00511885791        Page: 10   Date Filed: 06/13/2012



                                      No. 11-30595

commission was granted statutory authority to address allegations of unlawful
discriminatory practices in employment.” Id.; see §§ 51:2242-2245. The LHRA
contained the following anti-retaliation provision, which made it unlawful for
employers:
      [t]o retaliate or discriminate in any manner against a person
      because he has opposed a practice declared unlawful by this
      Chapter, or because he has made a charge, filed a complaint,
      testified, assisted, or participated in any manner in any
      investigation, proceeding, or hearing under this Chapter.

§ 51:2256.
      Subsequently, in 1997, the Louisiana legislature repealed §§ 51:2242-2245
and replaced those provisions with the LEDL, La. R.S. §§ 23:301, et seq. Smith,
318 F.Supp.2d at 371. The LEDL, however, “does not contain its own retaliation
provision” in the context of racial discrimination. Lowry v. Dresser, Inc., 893
So.2d 966, 967 (La.App. 3 Cir. 2005).            Thus, the question is whether the
anti-retaliation provision in the LHRA “continues to apply to employment
discrimination after the 1997 revisions.” Smith, 318 F.Supp.2d at 372.
      We have found no controlling precedent addressing the instant question.
Because the Louisiana Supreme Court has not addressed this question, we must
make an “Erie guess and determine as best [we] can what the Louisiana
Supreme Court would decide.” Howe ex rel. Howe v. Scottsdale Ins. Co., 204 F.3d
624, 627 (5th Cir. 2000) (internal quotation marks and citation omitted).2 “In
making an Erie guess in the absence of a ruling from the state’s highest court,
this Court may look to the decisions of intermediate appellate state courts for
guidance.” Howe ex rel. Howe v. Scottsdale Ins. Co., 204 F.3d 624, 627 (5th Cir.
2000).    Louisiana’s Third Circuit Court of Appeal has addressed the precise
issue at hand. Lowry, 893 S.2d 966. Because there were no reported Louisiana


      2
          See Erie R. Co. v. Tompkins, 304 U.S. 64 (1938).

                                            10
  Case: 11-30595    Document: 00511885791      Page: 11   Date Filed: 06/13/2012



                                  No. 11-30595

cases addressing the 1997 amendments, the Court of Appeal looked to federal
cases. The Court of Appeal recognized a magistrate judge’s ruling that the
anti-retaliation provision in the LHRA continues to apply in the employment
discrimination context because “the definition section of the [LHRA] still defines
an ‘unlawful practice’ as ‘a discriminatory practice in connection with
employment.’” Id. at 967-68 (quoting Miller v. American Gen. Fin. Corp., 2002
WL 2022536, at *7 (E.D. La. 2002) (unpublished). The Court of Appeal then
looked to Judge Fallon’s decision in which he came to the opposite conclusion of
the magistrate judge in Miller. Smith v. Parish of Washington, 318 F.Supp.2d
366, 371 (E.D. La. 2004). In a published opinion, Judge Fallon noted that the
Louisiana legislature had included specific anti-retaliation provisions in sections
of the LEDL addressing age discrimination and sickle cell trait discrimination;
however, the corresponding sections addressing race, color, religion, sex,
national origin, and pregnancy did not contain an anti-retaliation provision.
Smith, 318 F.Supp.2d at 372.        The district court opined that “[h]ad the
legislature intended to include parallel provisions in the other sections, [it]
would have done so.” Id. at 373. Accordingly, Judge Fallon ruled that “as a
matter of law, § 51:2256 no longer applies to unlawful employment
discrimination.” Smith, 318 F.Supp.2d at 373.
      After quoting extensively from Judge Fallon’s decision, the Louisiana
Court of Appeal agreed with his conclusion and held that after the statutory
amendments, the anti-retaliation provision in the LHRA does not apply to
employment discrimination claims. Lowry, 893 So.2d at 968. Thus, the Court
of Appeal held that the plaintiffs did not have a cause of action for retaliation.
Id. We are persuaded by the opinion of the Louisiana Court of Appeal and
likewise hold that the statute does not provide a cause of action for retaliation
in the context of employment discrimination cases.



                                        11
  Case: 11-30595     Document: 00511885791    Page: 12    Date Filed: 06/13/2012



                                  No. 11-30595

      In any event, even assuming arguendo that the Louisiana Supreme Court
would recognize a claim for retaliation, Glover is not entitled to relief. As
explained above in Section II.C.2, Glover’s mirror image claim for retaliation
under federal law fails, and Louisiana courts analyze claims of racial
discrimination in employment pursuant to Title VII standards. DeCorte v.
Jordan, 497 F.3d 433, 437 (5th Cir. 2007). Therefore, assuming arguendo that
Louisiana recognizes such a retaliation claim, because Glover’s claim fails on the
merits, the district court properly granted summary judgment in favor of the
defendants.
              III.   CONCLUSION
      For the above reasons, the district court’s judgment is AFFIRMED.




                                       12